

115 S1059 RS: Responsible Disposal Reauthorization Act of 2017
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 411115th CONGRESS2d SessionS. 1059[Report No. 115–247]IN THE SENATE OF THE UNITED STATESMay 4, 2017Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 10, 2018Reported by Ms. Murkowski, without amendmentA BILLTo extend the authorization of the Uranium Mill Tailings Radiation Control Act of 1978 relating to
			 the disposal site in Mesa County, Colorado.
	
 1.Short titleThis Act may be cited as the Responsible Disposal Reauthorization Act of 2017. 2.AuthorizationSection 112(a)(1)(B) of the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7922(a)(1)(B)) is amended by striking September 30, 2023 and inserting September 30, 2048.May 10, 2018Reported without amendment